Citation Nr: 1435063	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-36 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with multiple compressions of the lumbar vertebrae.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his father



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Board remanded these matters for additional development.

In an August 2012 rating decision, the Appeals Management Center granted a temporary total disability rating due to convalescence following left lower extremity surgery for the period of September 22, 2011 to October 31, 2011.  The Board notes that the period in which a temporary total disability rating was granted for surgery related to the Veteran's service-connected left femur disability is no longer under consideration, as this constituted the maximum benefit.   See AB v. Brown, 6 Vet. App. 35 (1993).  As higher ratings for the left femur disability are assignable for periods before and after the date of the assignment of the temporary total rating, the claim for a higher rating for this disability remains on appeal. 

A review of Virtual VA reveals that it contains an April 2014 Appellate Brief relevant to the claims on appeal.  The Board has also reviewed the Veterans Benefits Management System paperless claims processing system, which does not currently contain any documents relevant to the Veteran's claims.





FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine with multiple compressions of the lumbar vertebrae is not manifested by forward thoracolumbar flexion to 60 degrees or less; by a combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The Veteran's left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis has not been manifested by a marked knee disability, flexion limited to 45 degrees, extension limited to 10 degrees, moderate recurrent subluxation or lateral instability, or a scar which is of 39 square centimeters or greater, painful, tender, unstable, or resulting in any limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for a degenerative disc disease of the lumbar spine with multiple compressions of the lumbar vertebrae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a 20 percent rating, but no higher, for a left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5255, 5257, 5260, 5261, 5262 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In letters dated in February 2006, July 2006, and June 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2006 and June 2009 letters also provided notice of how disability ratings and effective dates are determined.  The claims were last readjudicated in August 2012.  Hence, any defect with regard to the timing or content of the notice to the appellant is harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.

During the Veteran's May 2011 Travel Board hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

Pursuant to the December 2011 remand, the Appeals Management Center, in pertinent part, acquired additional VA and private treatment records and afforded the Veteran with VA orthopedic examination of the spine and lower extremities in April 2012.  All records and examination reports have been associated with either the paper or Virtual VA claims files, and the examinations were adequate for rating purposes.  Hence, VA has substantially complied with the December 2011 remand instructions, and no further action on the issues being decided is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  Id.  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's degenerative disc disease of the lumbar spine with multiple compressions of the lumbar vertebrae has been rated under Diagnostic Code 5237 for lumbosacral strain.  For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

There are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1).  A 20 percent rating is warranted where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

The Veteran's residuals of a left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis have been rated by analogy to Diagnostic Codes 5262 and 5010.  38 C.F.R. § 4.20.  Diagnostic Code 5010 indicates traumatic arthritis, to be rated as analogous to degenerative arthritis, at Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  Id.  

The rating schedule does not define the terms "slight," "moderate," or "marked," as used in the Diagnostic Codes to describe the degree of deformity in the lower extremities.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2013).

Diagnostic Code 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate codes for the specific joint involved.  In this case, the Veteran's reported limitation of motion is in his left knee joint.  

Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When evaluating the knee under limitation of motion (Diagnostic Codes 5260 and 5261), separate ratings may be assigned for disability of the same joint, only if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990  (2004); 38 C.F.R. § 4.14.  VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, and a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA regulations also provide a separate Diagnostic Code for impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Diagnostic Code 5255 provides a rating of 30 percent when there is malunion of the femur with marked knee or hip disability; a 20 percent rating when there is malunion of the femur with moderate knee or hip disability; and a 10 percent rating when there is malunion of the femur with slight knee or hip disability.  Id.

Regarding the Veteran's left knee scar, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by a veteran.  However, in this case, no such request was made.

Under the former skin regulations, scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  A scar with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Scars that are superficial, do not cause limited motion, and cover an area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007). 

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).
 
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lumbar Spine

The Veteran asserts that his lumbar degenerative disc disease with multiple vertebral compressions warrants an initial rating higher than 10 percent.

The Veteran has submitted written statements indicating that he has had low back surgeries in the past.  At his May 2011 Board hearing, the Veteran testified that he occasionally has flare-ups of back pain that require him to lie flat on his back for half of a day, and that once this type of flare-up lasted for 3 days.  He stated that it is uncomfortable for him to drive and difficult to get in and out of bed and to put on his shoes and socks.

In August 2007, the Veteran was afforded a VA examination of the spine.  The Veteran reported that his back pain had become gradually worse since service and that he underwent lower back surgeries in 2001 and 2005.  He reported having sharp pain that sometimes radiated down his legs.  He stated that in the past year, he had one significant flare-up that lasted for 3-7 days and caused significant functional impairment, including needing assistance to get in and out of bed, and that he had taken 5 days of sick leave from work in the past year due to back pain.  He denied associated disorders such as bladder or bowel complaints.  

Physical examination showed normal posture and gait, normal curvature of the spine, and normal symmetry in appearance and rhythm.  Range of motion testing indicated forward flexion of 90 degrees, extension of 30 degrees, right and left lateral flexion of 30 degrees, and right and left lateral rotation of 30 degrees.  The spine was painful with minimal discomfort at the extremes of forward flexion and extension.  No additional limitation was noted with 3 repetitions.  The Veteran had no objective evidence of painful motion.  Neurological examination showed senses intact.  X-rays showed mild compression deformities and marked disc space narrowing.  The examiner diagnosed the Veteran with degenerative disc disease, lumbosacral spine, status post-surgical repair X2 with residuals.

The Veteran was afforded an additional VA examination in April 2012 with an examiner who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported that he continued to have symptoms of pain, stiffness with decreased flexibility, and difficulty with prolonged sitting or driving.  He stated that he treated his back pain with a transcutaneous electrical nerve stimulation (TENS) unit, medication, and chiropractic treatment.  The Veteran denied any flare-ups that impact the function of his spine.  The examiner noted that the Veteran did not have intervertebral disc syndrome.  Range of motion testing revealed forward flexion of 90 degrees, extension of 30 degrees, right and left lateral flexion of 30 degrees, and right and left lateral rotation of 30 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions with no additional limitation in range of motion.  The examiner found no functional loss or functional impairment of the thoracolumbar spine, no atrophy, no radiculopathy, and no other neurological abnormalities.  The Veteran did not report using any assistive devices.  The examiner found evidence of arthritis on X-rays, and he diagnosed the Veteran with degenerative joint disease and degenerative disc disease.  The examiner also stated that the Veteran's thoracolumbar spine did not impact his ability to work.

Private physician Dr. H.L. submitted a letter in September 2008 stating that the Veteran had received multiple injections and surgery for his back pain.

The Veteran has not received any treatment for his lower back at VA, nor has he provided VA with any private treatment records or authorization to obtain such records.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for lumbar degenerative disc disease with multiple compressions of the lumbar vertebrae at any time since November 21, 2005.

The August 2007 and April 2012 VA examinations show full thoracolumbar forward flexion of 90 degrees, as well as full range of motion for extension, lateral flexion, and lateral rotation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  Neither examiner found any additional limitation after 3 repetitions or caused by pain.  The August 2007 examiner noted that the Veteran did have pain at the extremes of forward flexion and extension, but this pain did not cause any additional functional limitation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; DeLuca, 8 Vet. App. 202.  There is no indication in the examination report that these findings were inaccurate or unrepresentative of the severity of the Veteran's disability.  The Veteran has not submitted any other records showing clinically observed limitations in his range of motion in the thoracolumbar spine or indicated that any such measurements have been taken elsewhere.  The Veteran has not provided any of his private treatment records, and the letter submitted by private physician Dr. H.L. did not include any range of motion findings or discussion of the functional limitations caused by the Veteran's lumbar spine disorder.

Additionally, at no time has any VA examiner or treating medical professional found that the Veteran had had an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant a rating of 20 percent due to these symptoms.

There is also no evidence that the Veteran would warrant a rating higher than 10 percent under Diagnostic Code 5243 for intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The April 2012 VA examiner specifically noted that the Veteran did not have intervertebral disc syndrome.  Furthermore, an incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician," and there is no evidence that the Veteran has ever been prescribed bedrest by a physician, nor do his own lay accounts of incapacitation indicate that he has had episodes which exceeded a period of two weeks in a year.  Id.  There is therefore no medical evidence supporting the assignment of a higher rating under the Diagnostic Code for intervertebral disc syndrome.

As discussed above, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. 202.  The evidence, however, shows that while the Veteran clearly has feelings of pain associated with his lumbar spine disorder, they do not cause any clinically observable limitation in motion or functionality, and his symptoms are those contemplated for and adequately compensated for in the rating criteria.  No medical evidence has been submitted which shows that the Veteran has, at any time, had a measurable decrease in functional use, range of motion, or measurable functional limitation due to increased pain upon repetitive use that would warrant an evaluation in excess of 10 percent.

The Board has considered whether additional evaluations can be assigned for any associated, objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Note (1).  The Veteran has not, however, alleged that he has any accompanying neurological disorders which would warrant a separate rating, and the evidence shows that the Veteran does not have a diagnosis of a bowel or bladder disorder, radiculopathy, or any other associated neurological impairment.

The Board has also considered whether the Veteran's disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  While the Veteran has stated feeling pain while driving to work, being inhibited in some of his activities because of pain in his back, and missing 5 days of work in a year due to back pain, there is no evidence that the Veteran's disability has significantly impacted his ability to adequately perform at work to an extent that would warrant an extra-schedular rating.  The Board points out that VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Interference with employment alone does not constitute an exceptional or unusual disability picture; only marked interference with employment, which would require absences from work far exceeding what has been reported by the Veteran, would  demonstrate that an "exceptional or unusual disability picture."  See 38 C.F.R. § 3.321(b)(1).  The Veteran has not indicated that he lost any income due to his absences, as they were covered by his allowed sick leave, and the April 2012 VA examiner specifically noted that the Veteran's lumbar spine disability did not impact his ability to work.  There is also no evidence that the Veteran has ever required hospitalization or had other symptoms which would be considered an exceptional disability picture outside of governing norms.  The rating criteria therefore adequately describe the Veteran's disability level and symptomatology, his disability picture is what is contemplated by the rating schedule, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

Based on the foregoing, the Board finds that the rating currently assigned to the Veteran for degenerative disc disease of the lumbar spine with multiple compressions of the lumbar vertebrae is appropriate and that the evidence of record preponderates against a finding that the criteria for a rating in excess of 10 percent have been met.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Left Femur Fracture

The Veteran has also asserted that his service-connected left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis warrants a rating in excess of 10 percent.  

In December 1993, the Veteran was granted entitlement to service connection for residuals of a left femur fracture and assigned a noncompensable rating effective April 17, 1993.  In October 2005, the Veteran submitted a claim for an increased rating, stating that his residuals associated with the injury had become worse.  The RO reevaluated the disorder and assigned a 10 percent rating, effective October 5, 2005, under Diagnostic Code 5299-5262.  The Veteran has submitted written statements indicating that is left lower extremity warrants a higher evaluation than 10 percent, due to the pain, instability, and fatigue it causes him.  At the May 2011 Board hearing, the Veteran testified that his knee sometimes slips or gives way, and that he uses a knee brace when this happens.  He stated that his left leg has weakness and that it is difficult for him to put his left boot on and to get in and out of bed, and that his left knee "buckles" every 6 weeks or so.

In August 2006, the Veteran was afforded a VA examination.  The Veteran reported having pain which flared 3 to 4 times a year, weakness, stiffness, occasional swelling, and instability.  The Veteran did not report using any assistive devices.  On physical examination, no gait or functional limitations were noted, tenderness was found over the lateral collateral ligament, and no malunion, nonunion, loose motion, or false joints were found.  Range of motion testing showed flexion to 110 degrees, limited by body habitus, full extension.  Painful motion began only at 0 degrees, with no pain at 90 degrees.  There was no additional limitation of motion found upon repeated motion.  The examiner diagnosed the Veteran with fracture of the distal femur with residuals, and noted that he had a meniscal calcification indicating a chondrocalcinosis, with minimal deformity and swelling.

In a March 2007 VA examination, the Veteran reported having pain, stiffness, swelling, and some giving way in his left lower extremity.  He reported having flare-ups whenever he performed a bending activity, such as while working as a welder.  He stated that in his prior employment at the post office, he missed about 3 months of work in a 7 year period, but that now he was self-employed.  He did not use any braces or other assistive devices.  On physical examination, the left knee was tender with no medial or lateral instability, guarding of movement was present, and there was patellar grinding.  Range of motion showed flexion to 120 degrees and extension to 0 degrees, with end range pain and additional limitation of pain with repetitive use, although objective range of motion stayed the same.  The examiner noted a guarded gait with weight bearing on the lateral borders.  No ankylosis or inflammatory arthritis was found.  The examiner diagnosed the Veteran with a well-healed old fracture in the left knee, distal femur with chondrocalcinosis and with patellofemoral pain syndrome.  The examiner found that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

In a July 2009 VA examination, the Veteran reported having pain, weakness, stiffness, swelling, instability, fatigability, and lack of endurance caused by his left femur injury.  He reported having flare-ups one day or more per month which were caused by ladder climbing and caused increased pain and swelling.  He reported that he did not use any ambulatory aids and that he had undergone knee surgery in 1992, 1995, 1995, and 1999.  Range of motion testing revealed flexion of 115 degrees, extension of 0 degrees, and normal collateral and cruciate ligaments, with pain on motion.  Repeated range of motion testing showed no change in flexion and extension.  Physical examination showed no ankylosis of the knee joints  and normal gait.  The right and left legs were measured and found to be of equal length.  The Veteran was diagnosed with status fracture of the distal left femur with chondrocalcinosis and degenerative arthritis of the left knee and status post open reduction internal fixation left femur with residual scar.  The examiner noted that the Veteran had no functional limitations on standing and walking and that the effect of the condition on occupational activities was minimal.  The examiner also stated that the Veteran had a scar on the distal left thigh that was 8 centimeters by .2 centimeters, superficial, caused no induration, inflexibility, or limitation of motion, and was non-tender.

In an April 2012 VA examination, the Veteran reported having knee pain and alignment problems, including undergoing arthroscopic surgery in November 2011.  He did not report any flare-ups.  Range of motion testing showed left knee flexion of 130 degrees and extension of 0 degrees, with no objective evidence of painful motion.  Repetitive motion caused no additional limitation in range of motion.  The examiner noted that contributing factors to the Veteran's limitation of motion included weakened movement, less movement than normal, and deformity.  Muscle strength and stability were measured as normal.  There was no evidence of any recurrent patellar subluxation or dislocation.  The Veteran was noted to have had a meniscus condition, which included frequent episodes of joint pain and effusion, with no residuals from the Veteran's 2011 meniscectomy surgery.  The Veteran had not had total knee replacement surgery.  The Veteran was noted to have a scar that was not painful, unstable, or greater than 39 square centimeters.  The Veteran reported using a knee brace occasionally.  The Veteran was diagnosed with degenerative joint disease secondary to distal femur fracture, remote with residuals of instability and weakness.  The examiner reviewed the claims file, and noted that the Veteran's lower leg disorder did not impact his ability to work.

In a February 2008 letter, the Veteran's private physician Dr. D.J. wrote that the Veteran had fairly advanced posttraumatic arthritis which he was currently coping with "quite well," but that would need intermittent treatment in the future.  In January 2012, the Veteran's private physician Dr. S.G. submitted two letters indicating that the Veteran had undergone knee surgery in November 2011 and required a temporary total evaluation for his convalescence.  The Veteran has not provided any further private medical records or authorization to obtain such records.

Based on this evidence, the record indicates that an evaluation of 20 percent, but no higher, is warranted to the entire period on appeal.  The Veteran's VA examinations have shown that he has demonstrated symptoms of stiffness, pain, weakness, and instability in his knee.  The Board finds that these symptoms, taken together, are sufficient to determine that the Veteran a "moderate" knee disability, which provides for a rating of 20 percent under both Diagnostic Codes 5255 and 5262.

There is no evidence, however, supporting a finding of an evaluation greater than 20 percent.  Diagnostic Code 5255, which, although not previously applied by the RO, is the most closely analogous Diagnostic Code to the Veteran's diagnosis of left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis.  Diagnostic Code 5255 provides that a 20 percent rating is assigned for a femur impairment which is manifested by malunion and moderate knee disability; a higher rating of 30 percent cannot be assigned unless the knee disability is found to be "marked."  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Diagnostic Code 5262, which the Veteran has previously been rated under, provides the same rating criteria regarding marked, moderate, and slight knee disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  In the absence of a "marked" knee disability, no rating higher than 20 percent can be assigned under either Diagnostic Code 5255 or Diagnostic Code 5262.  

The Veteran's left knee has not, at any time, met the criteria for a compensable rating based on limitation of motion, and no significant interference with employment or mobility has been demonstrated.  Range of motion testing has shown only slight decrease in left knee flexion and no limitation in extension.  The July 2009 VA examiner found that the impact of this disability on occupational activities was "minimal," and the April 2012 VA examiner found no impact on occupational activities.  The Board therefore finds that the Veteran's knee disability can be characterized as, at most, a "moderate" disability.

The Board has also considered other Diagnostic Codes, but has found that there are no other applicable criteria which would allow for a rating higher than 20 percent.  The Veteran has been diagnosed with arthritis, and evaluation of arthritis is rated based on limitation of motion.  38 C.F.R. § 4,71a, Diagnostic Code 5003.  The Veteran's range of motion of the left knee was shown, at its most limited, to be 0 to 110 degrees.  To warrant a compensable rating based on limitation of motion, flexion must be limited to 45 degrees or less, or extension must be limited to 10 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  The left knee is considered a major joint, and can therefore be assigned a 10 percent rating under Diagnostic Code 5002.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5003.  Even if this rating were then combined with a separate rating for instability of the knee, under Diagnostic Code 5257, the Veteran's VA examinations have shown now more than slight instability, resulting in a separate rating of 10 percent and totaling no more than 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604; VAOPGCPREC 9-98; 63 Fed. Reg. 56704.

As regards the DeLuca factors, the Board acknowledges the evidence of some pain on motion and the Veteran's complaints that getting up and down from his knees or the bed are more difficult because of this pain, and these symptoms have been considered the rating assignment discussed above.  DeLuca, 8 Vet. App. at 206.  An increased rating, however, is not warranted based on these factors alone.  In this regard, while VA examiners recorded that the Veteran had painful motion, there was no additional limitation of flexion or extension of the left knee.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the left lower extremity to such an extent as to warrant assignment of a higher rating.

The Board also notes that although the Veteran has not alleged entitlement to a separate rating for the scar associated with his left knee surgery, it has nonetheless considered whether one may be assigned.  The Veteran's service-connected disability includes an associated left knee scar.  The evidence of record does not, however, indicate that the scar is of sufficient size or severity to warrant a separate, compensable evaluation.  The July 2009 VA examiner measured the Veteran's scar and found it to be 8 centimeters by 0.2 centimeters, with no tenderness and causing no limitation of motion.  The April 2012 VA examiner also reported that the Veteran's scar was not painful, unstable, or greater than 39 square centimeters.  As noted above, superficial scars that are not painful on examination, do not cause limited motion, and cover an area less than 6 square inches or 39 square centimeters are not compensable under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his left femur and knee disorder, including reports of pain, stiffness, and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

The Board has also again considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  The overall disability picture with respect to left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis does not show any significant impairment beyond that contemplated by a 20 percent rating.  The Veteran has not reported any significant increase in symptomatology associated with flare-ups or any functional or occupational impairment that is more severe than what was reported at the VA examinations.  There is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation.  The symptoms and functional limitation recorded by the VA examiners and in the Veteran's statements are already contemplated within the regular symptomatology for a left femur or knee disability.  As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
 
In sum, there is no basis for assignment of a rating in excess of 20 percent for a left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis at any time during the current appeal.  In reaching the conclusion above, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against a finding that an evaluation greater than 20 percent is warranted, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with multiple compressions of the lumbar vertebrae is denied.

Entitlement to a 20 percent evaluation, but no higher, for a left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


